Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/084640 filed on 01/10/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on October 30th, 2020 is acceptable. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US. Pat. 10826310.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.  It would have been obvious to one of ordinary skilled in the art at the time of the invention, based on the teachings of the patent claims, to re-arrange the steps/operations of the claims of the co-pending claims to arrive at the present claims and vice versa because the claims are obvious variations of each other, as indicated above.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (US Pub. 20120191476).

As to claims 1, 9 and 17 the prior art teach a terminal, comprising a processor, a storage, a battery, and a display, wherein the processor, the storage, and at least one hardware resource are separately connected to a communications bus, a set of program code is stored in the storage, and the processor is configured to invoke the program code stored in the storage to perform: 

obtaining, for a time range, battery information for the terminal, the battery information comprising a percentage of remaining battery charge (see fig 1-3 paragraph 0056-0066); 



and causing a graphical user interface to be output by the display, the graphical user interface comprising: a graphical representation of the percentage of battery charge remaining over the time range (see fig 1-5 paragraph 0185-0192); 

a differentiated portion of the graphical representation corresponding to the selected time period, the differentiated portion of the graphical representation being displayed differently from a remainder of the graphical representation outside the selected time period (see fig 2-8 paragraph 0199-0208 and background); 

and an indication that at least one of the amount of time the display is occupied by the application within the selected time period (see fig 5-12 paragraph 0210-0220).

As to claims 2, 10 and 18 the prior art teach wherein the application is a first application, and the graphical user interface comprises statistical data associated with the first application and corresponding statistical data associated with a second application (see fig 10-16 paragraph 0253-0260 and background). 

As to claims 3 11 and 19, the prior art teach the graphical user interface comprising: at least one of an amount of time the display is in a screen-on state within the selected time period, or an amount of time the display is in a screen-off state within the selected time period (see fig 1, fig 10-12 paragraph 0278-0283).

As to claims 4, 12 and 20 the prior art teaches wherein the at least one of the amount of time the display is: in the screen-on state within the selected time period, in the screen-off state within the selected time period included in the graphical user interface comprising a graphical representation of the at least one of the amount of time the display is in the screen-on state within the selected time period, or in the screen-off state within the selected time period, over the selected time period (see fig 1 fig 10-12 paragraph 0281-0291).

As to claims 5, 13 and 21 the prior art teaches wherein the graphical user interface comprises a graphical representation of the amount of time the display is in the screen-on state within the selected time period and the amount of time the display is in the screen-off state within the selected time period, over the selected time period, and a first portion of the graphical representation of the amount of time the display is in the screen-on state within the selected time period is displayed differently from a second portion of the graphical representation of the amount of time the display is in the screen-off state within the selected time period (see fig 6-13 paragraph 0294-0300 and background).

As to claims 6, 14 and 22 the prior art teaches wherein the graphical user interface includes a total of the amount of time the display is occupied by the application within the selected time period, and the amount of time the application is running in the background within the selected time period (see fig 5-12 paragraph 0194-0205).

As to claims 7 and 15 the prior art teaches further comprising: causing the graphical user interface to display information indicating a power consumption status of the application based on a total power consumption of one or more hardware resources occupied by the application within the selected time period (see fig 15-20 paragraph 0310-0320).

As to claims 8 and 16 the prior art teaches wherein the at least one of the amount of time the display is: in the screen-on state within the selected time period, or in the screen-off state within the selected time period is displayed with respect to at least one of a first application or a second application (see fig 33-37 paragraph 0418-0425).









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851